*359
Opinión del Tribunal.

Considerando: que el Código de Enjuiciamiento Civil, aprobado en primero del corriente año, establece en su artícu-lo 361 que toda ley, reales decretos, órdenes, ordenes militares, disposiciones ó parte de ellos incompatibles ó en conflicto con el mismo quedan derogados, y en el artículo siguiente dis-pone que comenzará á regir desde el día primero de Julio del propio año.
Considerando: que atendidos los término^ generales en que están concebidos los artículos citados, sin contener reserva de clase alguna, es claro que desde el día primero de Julio último comenzó á regir el nuevo Código de Enjuiciamiento Civil y quedó derogado el anterior, tanto respecto de los plei-tos por iniciar, como de los ya iniciados ó en curso.
Considerando: que con la doctrina legal expuesta no se dá efecto retroactivo al nuevo Código de Enjuiciamiento Civil, pues no se niega validez y eficacia legal á lo que se baya actua-do en los pleitos con arreglo á la antigua Ley de Enjuicia-miento Civil basta el primero de Julio último, y solo se en-tiende que el nuevo Código ba de aplicarse desde esa fecha.
Considerando: que en mérito de lo expuesto es de recono-cerse valor legal á las resoluciones dictadas por esta Corte admitiendo las demandas interpuestas por la representa-ción del Reverendo Obispo Católico de Puerto Rico contra El Pueblo de Puerto Rico y ordenando además el emplazamiento del demandado para que en el término improrrogable de veinte días conteste dichas demandas, todo con arreglo á la Orden Judicial No. 118 serie de 1899; pero como dicbo término no babía vencido en primero de Julio, ni cuando se presentó la moción, desde dicbo día, es de aplicación el artículo 140 del nuevo Código, que permite á la Corte prorrogar el término para la contestación en bien de la justicia y ejercitando el poder discrecional que tiene sobre ese particular.
Considerandor. que las razones alegadas por el Hon. At*360torney General son bastantes poderosas para qne.se le conceda la prórroga qne solicita.
Se concede al Hon. Attorney General la prórroga qne in-teresa para contestar las demandas, entendiéndose dicha pró-rroga hasta el primer día de Octubre del corriente año: ■únanse las presentes actuaciones á- cualquiera de los juicios iniciados por la representación del Obispo Católico de Pnerto Eico contra el lion. Attorney General en representación de El Pueblo de Puerto Eico, y llévese copia de esta resolución á los demás pleitos promovidos por el. expresado Obispo Cató-lico de Puerto Eico contra el Hon. Attorney General en la representación ya indicada.
Jueces concurrentes: Sres .Presidente Quiñones y Aso-ciados, Hernández, Figueras MacLeary y Wolf.